Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 
Election/Restrictions
Claims 11-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 1-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 23, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Hander on February 3, 2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
- - A method of manufacturing a medical introducer, comprising:
placing an introducer sheath on a mandrel, the introducer sheath having one or more score lines formed on an inner surface thereof; and
overmolding a plastic material to form an introducer hub using a mold surrounding the proximal end of the introducer sheath and including at least one projection aligned with a given score line of the one or more score lines,
wherein the mandrel includes one or more surface protrusions such that when the introducer sheath is positioned on the mandrel, a given surface protrusion of the one or more surface protrusions prevents given score linefrom being covered with the plastic material frduring the overmolding of the introducer hub. - - 

Claim 2 has been amended as follows:
- - The method of claim 1, wherein  a number of the one or more surface protrusions on the mandrel is equal to a number of the one or more score lines formed on the introducer sheath. - -

Claim 4 has been amended as follows:
- - The method of claim 3, wherein the introducer hub includes a number of notches equal to the number of the one or more score lines formed on the introducer sheath and to the number of the one or more surface protrusions on the mandrel.  - -

Claim 5 has been amended as follows:
- - The method of claim 4, wherein at least one of the number of notches is aligned with a score line of the one or more score lines formed on the introducer sheath.  - -

Claim 6 has been amended as follows:
- - The method of claim 5, wherein the introducer hub includes at least a first notch and a second notch, the first notch being first score line of the one or more score lines formed on the introducer sheath, and the second notch being aligned with a second score line of the one or more score lines formed on the introducer sheath. - -

Claim 7 has been amended as follows:
first and second notches and the first and second score lines.- -

Claim 8 has been amended as follows:
- - The method of claim 1, wherein a number of the one or more surface protrusions on the mandrel is not equal to a number of the one or more score lines formed on the introducer sheath.  - -

Claim 9 has been amended as follows:
- - The method of claim 8, wherein at least one score line of the number of one or more score lines formed on the inner surface of the introducer sheath is removed during the overmolding. - -

Claim 10 has been amended as follows:
- - The method of claim 9, wherein the number of the one or more surface protrusions on the mandrel is less than the number of the one or more score lines formed on the introducer sheath. - -

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to independent Claim 1 and 11 is Nardeo as set forth in the previous action.  However, the prior art fails to teach or suggest a mold including at least one projection aligned with the given score line of the at least one score line of the introducer sheath and a mandrel inserted into the introducer sheath that includes a protrusion aligned with the given score line of the introducer sheath as Nardeo fails to teach or suggest using the mandrel in the scored sheath when the sheath is placed in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        2/3/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712